DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 07/12/2022:
Claims 1-12 and 14-18 are pending.
Claim 13 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “respective ones of the print locations” in line 14 (claim 1), line 22-23 (claim 1), line 28-29 (claim 1) and lines 5-6 (claim 15). It is unclear whether “ones” refers to a one print location, one of multiple possible print locations or multiple locations within multiple locations. Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN105058789A).
	Regarding claim 1, Wang teaches a 3D printer (Abstract: 3D printing device; Figure 1) for
printing consumable items, the 3D printer comprising:
a print head (Figure 2) arranged to position nozzles (nozzle 13; Figure 2) of a plurality of
liquid dispensers (sleeve 11; Figure 2) to define a regular polygon around a first Z axis (see
annotated Figure 2 below);
an actuator device (driving motor 14; Figure 2) operable to dispense a portion of liquid
from each liquid dispenser (Claim 3: “said sectional type screw nozzle device (VI) comprises
sectional type screw rod (17), a nozzle (13) and a driving motor (14)”);
a print bed (table II; Figure 1) comprising a print zone (top of table II), the print zone
comprising a plurality of print locations arranged to define a regular polygon around a second Z
axis (“when finish scanning one material region, switching head, then another material area
scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; each nozzle is
structurally capable of dispensing material and, therefore, dispensing material in each
respective location of the nozzle will yield the polygon formed by the nozzles);
a translation device operable to move the print bed relative to the print head along X
and (X shaft moving structure 1; Figure 1) Y axes (Y shaft moving structure 2; Figure 1); 
a rotation device (motor 7; Figure 2) operable to cause relative rotation between the
print zone and the print head (“motor 7 drives drive shaft 5 turns 6 on the circumferential direction and drives the turntable 6 to rotate”- see pg. 4 line 27-28) such that, with the first Z
axis aligned with the second Z axis (the first and second Z axis are the same axis), the actuator is
operable to dispense liquid from each liquid dispenser onto a respective ones of the print locations (“when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; the object printed has multiple print locations within a layer and when one area requiring a certain material is completed then the nozzle rotates to begin printing in a different area of the layer of the object with a nozzle comprising a different material) and thereafter the rotation device is operable to cause relative rotation between the print zone and the print head to place each print location in registration with a different one of the nozzles (“when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34); and
a controller (Abstract: “a control system”) configured to cause the 3D printer to perform the following steps (Abstract: “a control system for controlling the movement of the three-dimensional movement and turntable and extrusion of sectional type screw nozzle device in slurry”): 
with the first Z axis aligned with the second Z axis, operate the actuator device to dispense liquid from each liquid dispenser onto first respective ones of the print locations;
operate the rotation device to cause relative rotation between the print zone and the print head to place each of the print locations in registration with a different one of the nozzles;
and operate the actuator device after the relative rotation to dispense liquid from each liquid dispenser onto second respective ones of the print locations (“when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; the object printed has multiple print locations within a layer and when one area requiring a certain material is completed then the nozzle rotates to begin printing in a different area of the layer of the object with a nozzle comprising a different material).

    PNG
    media_image1.png
    459
    479
    media_image1.png
    Greyscale

Regarding claim 3, Wang teaches the 3D printer according to claim 1, wherein the
translation device is operable to move the print bed relative to the print head along the Z axis (Z
shaft moving structure 3; Figure 1).
Regarding claim 14, Wang teaches the 3D printer according to claim 1, wherein the
controller is further configured to cause the 3D printer to perform the following steps:
move the print bed in the Z direction away from the print head following each step of
operating the actuator device to dispense liquid from each liquid dispenser onto a respective
one of the print locations (“when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; the object printed has multiple print locations within a layer and when one area requiring a certain material is completed then the nozzle rotates to begin printing in a different area of the layer of the object with a nozzle comprising a different material) by an amount which corresponds to the thickness in the Z axis of the liquid dispensed on the print locations (“after finishing a scanning layer, control platform vertical descending height of one layer thickness, then repeating the operation of step (4)”- see pg. 5 line 36-37); and/or 
move the print bed in the X and Y directions while operating the actuator device
to dispense liquid from each liquid dispenser onto the respective ones of the print location to define a closed loop shape.
Regarding claim 15, Wang teaches a method (“the specific process steps of preparing
material work piece using 3D printing device of the invention is as follows”- see pg. 5 line 13-14)
of contemporaneously producing a plurality of consumable items using the 3D printer
according to claim 1, the method comprising:
with the first Z axis aligned with the second Z axis, operating the actuator device to
dispense liquid from each nozzle onto the first respective ones of the print location (“(4) nozzle extrusion material to layered processing: under the control of the procedure of computer system according to step (2) planning scanning path, control the relative movement of the table and nozzle when performing scanning”- see pg. 5 line 29-31; “when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; the object printed has multiple print locations within a layer and when one area requiring a certain material is completed then the nozzle rotates to begin printing in a different area of the layer of the object with a nozzle comprising a different material);
operating the rotation device to cause relative rotation between the print zone and the
print head to place each of the print locations in registration with a different one of the nozzles (“when finish scanning one material region, switching head”- see pg. 5 line 33); and 
operating the actuator device after the relative rotation to dispense liquid from each nozzle onto a second respective one of the print location (“(5) repeating the scanning, until finish several material workpiece forming: after finishing a scanning layer, control platform vertical descending height of one layer thickness, then repeating the operation of step (4)”- see pg. 5 line 35-37; “when finish scanning one material region, switching head, then another material area scan until finishing the scanning of all area in layering”- see pg. 5 line 33-34; the object printed has multiple print locations within a layer and when one area requiring a certain material is completed then the nozzle rotates to begin printing in a different area of the layer of the object with a nozzle comprising a different material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US20190274348), and further in view of Wang et al. (CN105058789A).
Regarding claim 1, Fujimori teaches a 3D printer (food forming system 10; Figure 2) for printing consumable items (foodstuff F; Figure 1), the 3D printer comprising: 
a print head (main body part 14; Figure 2) arranged to position nozzles (discharge holes 34; Figure 2) of a plurality of liquid dispensers ([0037] On the upper plate 27, three input ports 21 and three pusher ports 22 are provided) to define a regular polygon (see polygon formed by three input ports 21 and three pusher ports 22 in Figure 2) around a first Z axis (axis coming out of rotating shaft 16a in Figure 2); 
an actuator device (actuators 18; Figure 1) operable to dispense a portion of liquid from each liquid dispenser ([0055] actuators 18 simultaneously move down the pushers 17 from the evacuating positions to the extruding positions, respectively. By the movement of the pushers 17 to the extruding positions, as shown in FIG. 4, the foodstuffs F0 which are injected in the respective first forming holes 31a are pushed out downward by the pushers 17 and discharged from the discharge holes 34, respectively. Thereby, three formed food products F are simultaneously discharged onto the conveying belt 12a in a form of corresponding to the three first forming holes 31a); 
a print bed (conveying system 12; Figure 1) comprising a print zone (top layer of conveying system in Figure 1), the print zone comprising a plurality of print locations arranged to define a regular polygon around a second Z axis (see dotted line hexagon formed by foodstuff F around second Z axis in Figure 1); 
a translation device (driving unit 12b; Figure 1) operable to move the print bed relative to the print head along the X axis ([0025] conveying belt 12a is driven by the driving unit 12b to continuously move at a predetermined speed, and conveys the formed food product F in the conveying direction indicated by the arrow A); and 
a rotation device (motor 16; Figure 1) operable to cause relative rotation between the print zone and the print head ([0025 motor 16 which rotates a mold plate 15 (see FIG. 2) in the main body part 14) such that, with the first Z axis aligned with the second Z axis, the actuator is operable to dispense liquid from each liquid dispenser onto respective ones of the print locations ([0055] by the rotation of the mold plate 15 to the first rotation position, as shown in FIG. 3, the pusher ports 22 and the discharge holes 34 are connected with the first forming holes 31a, respectively. Then, while the foodstuffs F0 are injected into the second forming holes 31b, respectively, as described above, actuators 18 simultaneously move down the pushers 17 from the evacuating positions to the extruding positions, respectively. By the movement of the pushers 17 to the extruding positions, as shown in FIG. 4, the foodstuffs F0 which are injected in the respective first forming holes 31a are pushed out downward by the pushers 17 and discharged from the discharge holes 34, respectively. Thereby, three formed food products F are simultaneously discharged onto the conveying belt 12a in a form of corresponding to the three first forming holes 31a) and thereafter the rotation device is operable to cause relative rotation between the print zone and the print head to place each respective one of the print locations in registration with a different one of the nozzles ([0057] Then, when the mold plate 15 reaches the second rotation position, the pusher ports 22 and the discharge holes 34 are connected with the second forming holes 31b in which the foodstuffs F0 are injected, respectively. After this, the pushers 17 are moved down from the evacuating positions to the extruding positions at the same time by the actuators 18); and 
performing the following steps: 
with the first Z axis aligned with the second Z axis, operate the actuator device to dispense liquid from each liquid dispenser onto first respective ones of the print locations;
operate the rotation device to cause relative rotation between the print zone and the print head to place each of the print locations in registration with a different one of the nozzles; and 
operate the actuator device after the relative rotation to dispense liquid from each liquid dispenser onto second respective ones of the print locations ([0067] each of the forming devices 11 is controlled so that the operation timings are synchronized with each other, and the formed food products F are discharged and the mold plates are rotated at the same timing as each other). However, Fujimori fails to teach the translation device is operable to move the print bed relative to the print head along the Y axis and that the steps are performed by a controller.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Wang teaches the translation device is operable to move the print bed relative to the print head along the Y axis (Y shaft moving structure 2; Figure 1) and that the steps are performed by a controller (Abstract: “a control system for controlling the movement of the three-dimensional movement and turntable and extrusion of sectional type screw nozzle device”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the operation steps of Fujimori be performed by a controller, as taught by Wang, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Fujimori teaches the printer operation is controlled, and a controller is one widely known option in the art to control a device operation.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the translation device of Fujimori be operable to move the print bed relative to the print head along the Y axis, for the benefit of printing objects along the width of wider conveyors without the need for additional printing devices, as Fujimori shows in the embodiment of Figure 6, that would ultimately result in a more expensive device. 
Regarding claim 10, Fujimori modified with Wang teaches the 3D printer according to claim 1. Fujimori teaches wherein the print bed comprises a plurality of print zones (see one set of print zones forming hexagonal shape with dotted lines and the second print zone behind the hexagonal shape in Figure 1).
Regarding claim 12, Fujimori modified with Wang teaches the 3D printer according to claim 10. While the embodiment of Figure 1 does not explicitly show four print zones disposed in a linear arrangement along the print bed, the embodiment of Figure 6 shows wherein the print bed consists of four print zones disposed in a linear arrangement along the print bed (associated with each forming device 11 in Figure 6).
Where the printer of Fujimori modified with Wang is capable of translating in the Y-axis, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printer of Fujimori modified with Wang transverse the print bed shown in the embodiment of Figure 6, such that four print zones are disposed in a linear arrangement, for the benefit of increasing the number of items being formed without the need for additional printing devices that ultimately result in a more expensive device.
Regarding claim 15, Fujimori teaches a method ([0048] By this method, as shown by the two-dot chain line in FIG. 1, each of the formed food products F is discharged) of contemporaneously producing a plurality of consumable items (food products F; Figure 1) using the 3D printer according to claim 1 (see rejection of claim 1 as being unpatentable over Fujimori and Wang), the method comprising: 
with the first Z axis aligned with the second Z axis, operating the actuator device to dispense liquid from each nozzle onto the first respective ones of the print locations ([0055] actuators 18 simultaneously move down the pushers 17 from the evacuating positions to the extruding positions, respectively. By the movement of the pushers 17 to the extruding positions, as shown in FIG. 4, the foodstuffs F0 which are injected in the respective first forming holes 31a are pushed out downward by the pushers 17 and discharged from the discharge holes 34, respectively. Thereby, three formed food products F are simultaneously discharged onto the conveying belt 12a in a form of corresponding to the three first forming holes 31a);
operating the rotation device to cause relative rotation between the print zone and the print head to place each of the print locations in registration with a different one of the nozzles; and operating the actuator device after the relative rotation to dispense liquid from each nozzle onto a second respective one of the print locations ([0057] Then, when the mold plate 15 reaches the second rotation position, the pusher ports 22 and the discharge holes 34 are connected with the second forming holes 31b in which the foodstuffs F0 are injected, respectively. After this, the pushers 17 are moved down from the evacuating positions to the extruding positions at the same time by the actuators 18).
Regarding claim 16, Fujimori modified with Wang teaches the 3D printer of claim 1. Fujimori teaches the 3D printer produces different consumable items on each print location ([0033] a mold plate 15 having different thickness can be used, and the thickness of the formed food product F can be changed, by exchanging the spacer 26 together with the mold plate 15). However, Fujimori fails to teach the consumable items are multi-layered.
In the same field of endeavor pertaining to an additive manufacturing device, Wang teaches a multilayered consumable item (“after finishing a scanning layer, control platform vertical descending height of one layer thickness, then repeating the operation of step (4), the next layer of scanning, such stacking, until finishing the scanning of the last layer to finish the material workpiece processing”- see pg. 5 line 36-38). 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Fujimori modified with Wang to be configured to cause the 3D printer to produce multi-layered consumable items. In the case of Fujimori, one would be motivated to produce multi-layered consumable items in instances where the food items being produced have weak binding, and the thickness of the layer being formed is limited by this weak binding to prevent the layer from collapsing ([0041] in the case of the foodstuff F0 of which the binding is weak… Thereby, it becomes possible to prevent the foodstuff F0 sent from the forming hole 31 from entering a space between the outer circumferential surface of the pusher 17 and the inner circumferential surface of the sleeve 22a, to prevent the collapse of the foodstuff F0 at the time of extrusion). Therefore, a multi-layered structure makes it possible to form structures from weak binding materials at a desired thickness.
Regarding claim 17, Fujimori modified with Wang teaches the 3D printer of claim 16. Fujimori teaches wherein each of the consumable items comprises a liquid ([0026] A foodstuff F0 (see FIG. 3) such as minced meat and [0041] in the case of the foodstuff F0 of which the binding is weak, it is preferable to make the shapes and sizes of the horizontal cross sections of the pusher 17 and the forming hole 31 substantially coincide with each other) from a different liquid dispenser in each layer ([0055] actuators 18 simultaneously move down the pushers 17 from the evacuating positions to the extruding positions, respectively. By the movement of the pushers 17 to the extruding positions, as shown in FIG. 4, the foodstuffs F0 which are injected in the respective first forming holes 31a are pushed out downward by the pushers 17 and discharged from the discharge holes 34, respectively. Thereby, three formed food products F are simultaneously discharged onto the conveying belt 12a in a form of corresponding to the three first forming holes 31a).
Regarding claim 18, Fujimori modified with Wang teaches the 3D printer of claim 1. Fujimori teaches wherein the dispensation of the liquids from the plurality of liquid dispensers is simultaneous ([0055] actuators 18 simultaneously move down the pushers 17 from the evacuating positions to the extruding positions, respectively. By the movement of the pushers 17 to the extruding positions, as shown in FIG. 4, the foodstuffs F0 which are injected in the respective first forming holes 31a are pushed out downward by the pushers 17 and discharged from the discharge holes 34, respectively. Thereby, three formed food products F are simultaneously discharged onto the conveying belt 12a in a form of corresponding to the three first forming holes 31a).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A), and further in view of Sung (US20180007949).
Regarding claim 2, Wang teaches the 3D printer according to claim 1. However, Wang fails to teach wherein the print zone comprises a plate and the rotation device is mechanically coupled to the plate to rotate the plate about the second Z axis.
In the same field of endeavor pertaining to a 3D printer with rotating multiple material dispensers, Sung teaches wherein the print zone comprises a plate (tray 60; Figure 77) and the rotation device is mechanically coupled to the plate to rotate the plate about the second Z axis ([0670] Also, the tray 60 on which food is formed may be provided in the cooking compartment, and the tray 60 may be rotated by a tray rotating unit 180). The 3D printer of Sung may form the 3D object more quickly ([0678] cooking apparatus 1000a may more quickly form food).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the print zone of Wang to comprise a plate and the rotation device of Wang to be mechanically coupled to the plate to rotate the plate, as taught by Sung, for the benefit of forming the 3D object more quickly.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A), and further in view of Din et al. (US9073366).
Regarding claim 4, Wang teaches the 3D printer according to claim 1. However, Wang fails to teach wherein each dispenser is a syringe and the print head is arranged to support the plurality of syringes.
In the same field of endeavor pertaining to a 3D printer with rotating multiple material dispensers, Din teaches wherein each dispenser is a syringe (printing cartridge 120 and leaning portion 126 in Figure 1 and first piston 190 forming syringe in Figure 4) and the print head is arranged to support the plurality of syringes (see 100 and 120 in Figure 1). The syringes can be quickly detached and replaced, allowing for a decrease in time spent on replacing the printing material (col 4 line 10-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the dispensers of Wang with a syringe, as taught by Din, for the benefit of quickly detaching and replacing the dispenser.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A) and Din et al. (US9073366), and further in view of Fujimori (US20190274348).
Regarding claim 5, Wang modified with Din teaches the 3D printer according to claim 4. However, Wang fails to teach wherein the print head comprises: a block having a plurality of block apertures extending through the block; and a syringe support arranged to receive and hold the syringes to define the regular polygon, the syringe support being removably coupled to the block.
In the same field of endeavor pertaining to a forming apparatus with a rotating printhead comprising a plurality of material dispensing sites, Fujimori teaches a block (bottom plate 25; Figure 2) having a plurality of block apertures extending through the block (discharge holes 34; Figure 2); and
a syringe support (mold plate 15 and upper plate 27; Figure 2) arranged to receive and hold the syringes (inner cylinder 28 and pushers 17; Figure 2) to define the regular polygon (see polygon formed by input ports 21 on upper plate 27 in Figure 2), the syringe support being removably coupled to the block (via spacer 26; Figure 2). The apparatus of Fujimori makes it possible to increase the number of objects manufactured per unit time ([0015] can increase the number of formed food products which are obtained per unit time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the print head of Wang modified with Din to comprise a block having a plurality of block apertures extending through the block; and a syringe support arranged to receive and hold the syringes, as taught by Fujimori, for the benefit increasing the number of objects manufactured per unit time.
Regarding claim 7, Wang modified with Din and Fujimori teaches the 3D printer according to claim 5. However, Wang fails to teach the syringe support comprises: a first support plate having a plurality of support apertures, each support aperture being arranged to receive a syringe and being sized such that at least some of the body of the syringe can pass through the support aperture but a radially enlarged flange of the syringe body cannot pass through the support aperture; a second support plate having a plurality of support apertures, each support aperture being arranged to receive a syringe and being sized such that at least some of the body of the syringe can pass through the support aperture but a radially enlarged flange of the syringe body cannot pass through the support aperture, the support apertures being arranged to define the regular polygon; and coupling formations arranged to enable the first support plate to be coupled to the block with the second support plate being situated between the block and the first support plate.
In the same field of endeavor pertaining to a forming apparatus with a rotating printhead comprising a plurality of material dispensing sites, Fujimori teaches a first support plate (upper plate 27; Figure 2) having a plurality of support apertures (input port 21; Figure 2), each support aperture being arranged to receive a syringe (pushers 17; Figure 2) and being sized such at least some of the body of the syringe can pass through the support aperture (see 18a outside 21 in Figure 4);
a second support plate (mold plate 15; Figure 2) having a plurality of support apertures (forming holes 31a,b; Figure 2), each support aperture being arranged to receive a syringe and being sized such at least some of the body of the syringe can pass through the support aperture (see Figure 3), the support apertures being arranged to define the regular polygon (see forming holes 31a,b forming polygon in Figure 2); and
coupling formations (spacer 26; Figure 2-4) and arranged to enable the first support plate to be coupled to the block with the second support plate being situated between the block and the first support plate (see spacer 26 between 25 and 27 in Figure 3 and 4). The apparatus of Fujimori makes it possible to increase the number of objects manufactured per unit time ([0015] can increase the number of formed food products which are obtained per unit time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the syringe support of Wang modified with Din and Fujimori to comprise the first support plate and a second support plate of Fujimori where the apertures of the first and second plate are sized such that the radially enlarged flange of the syringe body of Wang modified with Din and Fujimori cannot pass through the support aperture, and for the syringe support to comprise the coupling formations of Fujimori, for the benefit of increasing the number of objects manufactured per unit time.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A), Din et al. (US9073366) and Fujimori (US20190274348), and further in view of Seo et al. (US20200238622).
Regarding claim 6, Wang modified with Din and Fujimori teaches the 3D printer according to claim 5. However, Wang fails to teach wherein the block comprises heating means operable to heat the liquid in the syringes.
In the same field of endeavor pertaining to a 3D printer with an extruding nozzle, Seo teaches wherein the block comprises heating means (syringe heating block 334; Figure 4) operable to heat the liquid in the syringes. Heating the liquid in the syringes maintains an optimized viscosity of the liquid ([0106] Thanks to this, heat can be preserved in a rear portion of the syringe 312 in which a raw material is contained and a conveying section of a raw material, so that optimized viscosity can be maintained).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the block of Wang modified with Din and Fujimori to comprise heating means, as taught by Seo, for the benefit of maintaining an optimized viscosity for the liquid in the syringe.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (CN105058789A), Din et al. (US9073366) and Fujimori (US20190274348), and further in view of Katou (WO2016052228).
Regarding claim 8, Wang modified with Din and Fujimori teaches the 3D printer according to claim 7. However, Wang fails to teach wherein the coupling formations comprise regions of ferromagnetic material and the block comprises a plurality of electromagnets situated to align with the coupling regions when the syringe support is situated on the block and operable to magnetically couple the syringe support to the block.
In the same field of endeavor pertaining to a 3D printer with a plurality of nozzles, Katou teaches wherein the coupling formations (fixed table magnetic material 24; Figure 5) comprise regions of ferromagnetic material (“fixed base magnetic material 24 may be permanent magnets, or one may be a permanent magnet and the other may be a metal having ferromagnetism such as iron”- see pg. 6 line 24-25) and the block comprises a plurality of electromagnets (rotating base magnetic materials 14a to 14c; Figure 4a and 5) situated to align with the coupling regions when the syringe support is situated on the block and operable to magnetically couple the syringe support to the block (Abstract: “rotating mount (10) provided with multiple mounting parts (11a, 11b .Math.) for mounting the multiple ejection nozzle”- see 10 with 14 mounted to 40 by 24 in Figure 5). The coupling formation provides an easy mechanism for accurately discharging material from the nozzle and preventing injection position blur (“the material can be accurately discharged by the attachment portions 11a to 11c located at the injection position. For example, if a permanent magnet or the like is used, it is not necessary to provide a complicated mechanism for preventing the position blur of the mounting portions 11a to 11c, and the position blur can be prevented with a simple structure”- see pg. 6 line 43-46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coupling formations of Wang modified with Din and Fujimori comprise regions of ferromagnetic material and the block of Wang modified with Din and Fujimori comprises a plurality of electromagnets situated to align with the coupling regions, as taught by Katou, for the benefit of having an easy mechanism for accurately discharging material from the nozzle and preventing injection position blur.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A), and further in view of Seo et al. (US20200238622).
Regarding claim 10, Wang teaches the 3D printer according to claim 1. However, Wang fails to teach wherein the print bed comprises a plurality of print zones.
In the same field of endeavor pertaining to a 3D printer with an extruding nozzle, Seo teaches wherein the print bed comprises a plurality of print zones ([0079] A plurality (e.g., two) of films 20 may be placed on the base 210… [0080] in case where a mask pack is constituted by two segments correspondingly to an upper and lower portions of a user's head, there may be two pattern parts). The plurality of print zones allows for a plurality of parts to be precisely produced ([0080] the embodiment has an advantage that it is possible to precisely produce a hydrogel skin care pack which is divided into a plurality of the pattern parts correspondingly to a three-dimensional face shape of a user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the print bed of Wang comprise a plurality of print zones, as taught by Seo, for the benefit of allowing for a plurality of parts to be precisely produced.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A) and Seo et al. (US20200238622), and further in view of O’ Neil (US20150283751).
Regarding claim 11, Wang modified with Seo teaches the 3D printer according to claim 10. Fujimori teaches wherein the print head is arranged to position the nozzles to define a three-sided polygon and each print zone positions the print locations to define a three-sided polygon (see annotated Figure 1 in the rejection of claim 1). However, Wang fails to teach the polygon is a seven-sided polygon.
In the same field of endeavor pertaining to an additive manufacturing device, O’Neil teaches a rotating print head with nozzles arranged to define a seven-sided polygon ([0036] in various other embodiments, a carousel system may include two, three, four, five, seven, eight, nine, ten or more delivery systems mounted in a manner similar to that shown in FIG. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the three-sided polygon of Wang modified with Seo be a seven-sided polygon, as taught by O’Neil, since increasing the polygon size has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN105058789A) and Seo et al. (US20200238622), and further in view of Wei et al. (CN105196549A).
Regarding claim 12, Wang modified with Seo teaches the 3D printer according to claim 10. However, Wang modified Seo with teaches two print zones disposed in a linear arrangement along the print bed.
In the same field of endeavor pertaining to a 3D printer with multiple print zones, Wei teaches wherein the print bed consists of four print zones disposed in a linear arrangement along the print bed (see 210 in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the print bed of Wang modified with Seo, consist of four print zones disposed in a linear arrangement along the print bed, as taught by Wei, since duplicating the number of print zones in the 3D printer has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04.VI.B).
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner’s statement of reasons for allowance was provided in the Office Action mailed 04/13/2022.
In view of the amendment filed 07/12/2022, claim 11 now depends from a rejected base claim and is no longer considered allowable subject matter. A rejection of claim 11 under 35 U.S.C. §103 as being unpatentable over Wang et al. (CN105058789A) and Seo et al. (US20200238622), and further in view of O’ Neil (US20150283751) is recited above.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Regarding the traversal of the rejection of claims 1, 3, and 13-15 under 35 U.S.C. §102 as being anticipated by Wang (CN105058789) (see bottom of pg. 9- pg. 10):
Wang discloses a controller causing the 3D printer to "dispense liquid from each liquid dispenser onto first respective ones of the print locations," or causing "relative rotation between the print zone and the print head to place each of the print locations in registration with a different one of the nozzles," or "after the relative rotation to dispense liquid from each liquid dispenser onto second respective ones of the print locations," as discussed in the rejection of claim 1 above. Further, simultaneous extrusion is not recited for in claim 1.
Wang discloses “a print zone comprises a plurality of print locations” as discussed in the rejection of claim 1 above and as discussed in the rejection of claim 1 in the Action mailed 04/13/2022. Claim 1 as previously recited, and as amended on 07/12/2022 does not recite “a separate product is formed in each of the print locations”. 
Regarding whether Wang discloses “dispensing liquid from each nozzle or each liquid dispenser onto different respective ones of the print locations between relative rotation of the print zone and the print head”, the Examiner is unsure whether “ones of the print locations” refers to one print location, one of multiple possible print locations, or multiple print locations (see 35 U.S.C. §112(b) rejection above of claim 1 and 15). The Examiner will interpret “ones of the print locations” as printing that occurs on one of multiple possible print locations (Please see rejection of claim 1 and 15 under 35 U.S.C. §102 as being anticipated by Wang (CN105058789) above). Regardless of whether Wang deposits a different material onto the same workpiece, amended claim 1 of the instant application does not recite for forming different consumable items at each of the respective print locations. In the case of Wang when building a workpiece, the nozzles may rotate to different print locations and subsequently dispense printing material at respective print locations to collectively form one consumable item at a time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743